Name: 75/778/EEC: Commission Decision of 17 December 1975 appointing the Director of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-12-19

 Avis juridique important|31975D077875/778/EEC: Commission Decision of 17 December 1975 appointing the Director of the European Centre for the Development of Vocational Training Official Journal L 327 , 19/12/1975 P. 0033 - 0033++++COMMISSION DECISION OF 17 DECEMBER 1975 APPOINTING THE DIRECTOR OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 75/778/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ESTABLISHING A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , AND IN PARTICULAR ARTICLE 6 THEREOF ; HAVING REGARD TO THE LIST OF CANDIDATES SUBMITTED BY THE MANAGEMENT BOARD OF THE CENTRE ; WHEREAS THE CANDIDATE SELECTED MUST HAVE ALL THE REQUIRED QUALIFICATIONS AND ABILITIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 MR CARL JOERGENSEN IS HEREBY APPOINTED DIRECTOR OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FROM 1 JANUARY 1976 TO 31 DECEMBER 1980 . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 17 DECEMBER 1975 . FOR THE COMMISSION VICE-PRESIDENT PATRICK J . HILLERY